Battle, J.
In all the rulings of the court to which the clerk below excepted and from which he appealed, we concur, and direct the order to be affirmed.
We also concur in the ruling that the clerk had a right to tax a fee for judgment against each defendant; for although the defendants were included in the same indictment, the judgment was a separate one against each, and not a joint one against all.
There was no necessity for but onepubpoena or-set of subpoenas for the witnesses prior to the time at which the court ceased to be held, because when once summoned the witnesses were bound to attend from term to term until discharged, according to the express provision to that effect in the Code, ch. 31, s. 60. After the court was re-opened it was proper for the clerk to issue another subpoena or set of subpoenas to summon the witnesses again. He had a right therefore to charge for two subpoenas or sets of subpoenas for the witnesses, and no more. We therefore concur also in the ruling of His Honor upon this point.
The opinion and orders of this court must be certified to the court below, to the end that the costs may be re-taxed *447in accordance therewith. The clerk must pay the costs of the appeal.
Per Curiam. Order accordingly.